UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4380


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON BESSANT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00136-WO-1)


Submitted:   February 3, 2011             Decided:   March 3, 2011


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leon    Bessant,       Jr.,    appeals         from    his    conviction       and

sixty-month sentence following a guilty plea to two counts of

distribution        of    cocaine       base,       in    violation       of   21   U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2010).                                On appeal,

Bessant’s counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).                     Counsel states that there are

no   meritorious         issues    for    appeal,         but   questions      whether      the

district court complied with Fed. R. Crim. P. 11 in accepting

Bessant’s guilty plea and whether the district court erred in

sentencing Bessant.           Bessant was advised of his right to file a

pro se brief, but has not done so.                   We affirm.

             Bessant       first    questions            whether    the    district      court

complied with Fed. R. Crim. P. 11, by sufficiently informing

Bessant     that    he    faced     a    mandatory         minimum       sentence   of   five

years’ imprisonment on both counts.                         Because Bessant did not

move   in   the     district      court    to       withdraw       his    guilty    plea,    we

review any error in the Rule 11 hearing for plain error.                              United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

             Our review of the appellate record convinces us that

the district court fully complied with the mandates of Rule 11

in accepting Bessant’s guilty plea.                        In doing so, the district

court properly informed Bessant of the nature of the charges and

penalties he faced, explicitly stating that he faced a term of

                                                2
imprisonment    of    not     less    than        five      years.       Moreover,        the

district    court    ensured   that       the     guilty      plea    was   knowing       and

voluntary    and     supported       by    a    factual       basis.         See     United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

We therefore affirm his conviction.

            Bessant    also    questions          whether       the    district      court

erred in imposing       sentence.          This court reviews a sentence for

reasonableness,       applying       an     abuse        of   discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                                      This

review requires appellate consideration of both the procedural

and substantive reasonableness of a sentence.                        Gall, 552 U.S. at

51.

            In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                           Id.    Bessant

specifically    questions      whether          the    district       court       erred    in

calculating his criminal history category by including a state

conviction     that    occurred           after       the     conduct,      but      before

imposition of sentence, in the present case.                      Although Bessant’s

sentence for the state narcotics conviction was imposed in 2007,

after the commencement of the instant offense, it is nonetheless

                                            3
a “prior sentence” because it was for conduct unrelated to the

instant offense and was imposed prior to the January 7, 2010

sentencing for the instant offense.                       U.S. Sentencing Guidelines

Manual § 4A1.2, cmt. n.1 (2008).                         Bessant’s criminal history

category thus was properly calculated.

              Because       the     record    reveals       no    procedural        error    in

Bessant’s       sentencing,          we    conclude        that         the   sentence       is

procedurally         reasonable.             In       addition,     Bessant’s         sentence

pursuant       to     the     statutory        mandatory          minimum      is     per    se

substantively reasonable.                 United States v. Farrior, 535 F.3d

210,    224    (4th    Cir.    2008).         Accordingly,         we    affirm     Bessant’s

sentence as reasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         Accordingly, we affirm the judgment of the district

court.        This    court    requires       that      counsel     inform     Bessant,      in

writing,      of     the    right    to   petition       the     Supreme      Court    of   the

United States for further review.                        If Bessant requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave    to    withdraw       from    representation.            Counsel’s     motion       must

state that a copy thereof was served on Bessant.                                We dispense

with oral argument because the facts and legal contentions are



                                                  4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5